PER CURIAM: *
Richard Brenton Tobias, a sanctioned litigant, requests permission to proceed in *277forma pauperis on appeal of the district court’s imposition of a six-month sentence of imprisonment for contempt of court. Tobias also requests consolidation of this appeal with case number 04-10872, emergency relief from the contempt order, and a stay of judgment and contempt order.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *277published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.